                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DERRIUS THURMOND,

                       Plaintiff,                            Case Number: 2:19-CV-11467
                                                             HON. LAURIE J. MICHELSON
v.

WASHTENAW COUNTY SHERIFF,
ET AL.,

                       Defendants.
                                           /

                      ORDER OF DISMISSAL WITHOUT PREJUDICE

       Michigan state prisoner Derrius Thurmond filed a pro se civil rights complaint pursuant to

42 U.S.C. § 1983. Thurmond failed to pay the $400 filing fee for a civil action or file the required

papers to proceed in forma pauperis, 28 U.S.C. § 1915(a)(2). The Court, therefore, issued an Order

to Correct Deficiency (Deficiency Order). (ECF No. 4)

       The Deficiency Order required Thurmond to submit the filing fee or to file the necessary

papers. The Deficiency Order further provided that, if Thurmond did not correct the deficiency

within 30 days, the complaint would be dismissed. The time for correcting the deficiency has

elapsed and Thurmond has not paid the filing fee or submitted the required papers.

       Accordingly, the complaint is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE

Date: July 30, 2019


                                                 1
                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, July 30, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
